J. S06037/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                            Appellee        :
                                            :
                    v.                      :
                                            :
JULIAN FRISBY,                              :
                                            :
                            Appellant       :     No. 1148 EDA 2014


             Appeal from the Judgment of Sentence March 20, 2014
              In the Court of Common Pleas of Philadelphia County
               Criminal Division No(s).: CP-51-CR-0008244-2011

BEFORE: BENDER, P.J.E., LAZARUS, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                     FILED FEBRUARY 23, 2015

        Appellant, Julian Frisby, appeals from the judgment of sentence

entered in the Court of Common Pleas of Philadelphia County. He challenges

the sufficiency of the evidence regarding his convictions for first degree

murder,1 criminal conspiracy,2 firearms not to be carried without a license,3




*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 2502(a).
2
    18 Pa.C.S. § 903(c).
3
    18 Pa.C.S. § 6106(a)(1).
J. S06037/15


and possession of an instrument of crime.4        Appellant argues eyewitness

identification testimony was unreliable. We affirm.

        The trial court summarized the trial evidence, viewed in the light most

favorable to the Commonwealth, as follows:

              [O]n April 24, 2011, at about 5:35 p.m., Joel Seay was
           at his home at 1341 North 55th Street celebrating the
           Easter holiday with his wife, Cheryl Anne Seay, father-in-
           law, Allan Graham, friend, Valerie Brewer, and his eighteen
           year old son, Jarell Seay. Two men, later identified as
           [Appellant] and his co-conspirator, Alan Berks, knocked at
           the door and asked for Jarell. Joel waited with the two
           men on the porch and spoke to [Appellant] briefly while
           Jarell came to the door.       During this time, Joel was
           standing about five to six feet from [Appellant] and noticed
           tattoos of flames on [Appellant’s] neck. Jarell spoke with
           Berks while Joel waited in the doorway. When Jarell
           turned to go back into the house, [Appellant] pulled out a
           gun and shot Jarell twice in the back. As [Appellant] and
           Berks fled from the scene, Joel saw one of them drop
           something. [N.T. Trial, 3/13/14, at 106-10, 117-18, 120,
           133].

               The next day, Joel told friends and family that the
           shooter had tattoos of flames on his neck.         Marissa
           Jefferson, a neighbor of the Seay family, was asked by
           friends of Jarell if they could look on her phone and
           Facebook account for pictures of men with flame tattoos.
           The group showed Joel a photograph that depicted
           [Appellant] shirtless and with long hair. Joel recognized
           [Appellant] as the shooter, but indicated that the shooter
           had had shorter hair. The group showed Joel a second
           photograph that depicted [Appellant] with shorter hair.
           Joel was certain of his identification after seeing the
           second picture. On April 27, 2011, Joel gave a statement
           to police and identified [Appellant] from a photo array
           containing a police photograph of [Appellant]. Joel Seay

4
    18 Pa.C.S. § 907(a).




                                      -2-
J. S06037/15


       identified [Appellant] three times in court: on July 19,
       2011 at the preliminary hearing, on July 30, 2013 at the
       first trial, and at the trial from which this appeal arises.
       [Id. at 11, 135, 134-44; N.T. Trial, 3/14/14 at 137-41;
       Commonwealth Exs. 32, 61].

          On the night of the murder, Allan Graham, Jarell Seay’s
       grandfather, decided to leave the Easter celebration to go
       to the gym. When Graham left the house, he walked by
       Joel, [Appellant], and Berks on the porch as they were
       speaking.      On April 28, 2011, Graham identified
       [Appellant] from a police photo array as the man he saw
       on the porch. Graham also identified [Appellant] at trial.
       [N.T. Trial, 3/14/14 at 64, 68, 75-76].

          On April 24, 2011, at about 5:35 p.m., Valerie Brewer,
       a friend of the Seay family, was at the Seay’s house for
       Easter dinner. Brewer was sitting at the dining room table
       when she observed [Appellant] and another man come to
       the front door. She saw Joel answer the door and summon
       Jarell.   She saw Jarell speak to the two men and
       [Appellant] shoot Jarell. She then saw both men run
       away. The next day, Brewer identified [Appellant] from a
       Facebook photo at the Seay house. Brewer identified
       [Appellant] at both trials. [Id. at 25, 28-32, 39, 42, 44].

          Ronald Kegler lived across the street from the Seay
       house on the 1300 block of 55th Street. On the night of
       the murder, he was walking to his car when he saw
       [Appellant] and two others heading towards his car which
       was parked near the Seay house. Kegler got in his car and
       drove away.       On April 27, 2011, Kegler identified
       [Appellant] in his statement to police. On July 19, 2011,
       Kegler identified [Appellant] at the preliminary hearing.
       [Id. at 7-10, 16, 22].

          Shortly after the shooting, Police Officer Joseph Ford
       arrived at 1341 North 55th Street. Officer Ford and [sic]
       transported the unconscious Jarell Seay to the Hospital at
       the University of Pennsylvania, where he was pronounced
       dead at 6:01 p.m. According to Dr. Edwin Lieberman, an
       expert in forensic pathology, Jarell Seay sustained two
       penetrating gunshot wounds that caused his death; a
       wound to his back that struck his pancreas, liver, and
       lungs, and another wound to his right breast, injuring his


                                  -3-
J. S06037/15


       lung and aorta. [N.T. Trial, 3/13/14, at 52, 58, 61-62, 66-
       67, 72; N.T. Trial, 3/14/14, at 98-100].

          At approximately 5:36 p.m., Officer Edward Fidler of the
       Crime Scene Unit arrived at 1341 North 55th Street.
       Officer Fidler recovered two .380-caliber fired cartridge
       casings, a cell phone cover, and a blood sample from the
       porch. It was later determined that DNA taken from the
       cell phone cover matched Alan Berks. [N.T. Trial, 3/13/14,
       at 76, 83-84; N.T. Trial, 3/17/14, at 21].

          Detective Thorsten Lucke, an expert in forensic video
       recovery and analysis, recovered surveillance video from
       5453 Mater Street. The video showed three individuals
       come from the 1300 block of Allison Street, [Appellant’s]
       block, walk one block up Master Street, and turn onto 55th
       Street, the Seay block. Although no identification could be
       made from the video, it confirms that three individuals
       were in the vicinity of the Seay house. It shows some
       vague movements and then two individuals running back
       towards the 1300 block of Allison Street. [N.T. Trial,
       3/13/14, at 171, 182, 195; N.T. Trial, 3/17/14, at 39, 41,
       43, 46].

           On April 29, 2011, Detective Tacey Byard executed a
       search warrant on [Appellant’s] home at 1333 North
       Allison Street. Detective Byard recovered one box of
       bullets marked Remington, containing one .32-caliber live
       round and three .380-caliber live rounds. Detective Byard
       also recovered a letter, post marked June 23, 2010, sent
       from Berks to [Appellant] while Berks was incarcerated.
       [N.T. Trial, 3/17/14 at 21-23].

          According to Police Officer Ronald Weitman, an expert
       in firearms identification and ballistics, the projectile
       recovered by the medical examiner’s office was a .380-
       caliber automatic. The two .380-caliber fired cartridge
       casings recovered from the scene were fired from the
       same unrecovered .380-caliber automatic firearm. [N.T.
       Trial, 3/14/14, at 161-63, 166, 168, 170-71].

          William Cooney of the Juvenile Probation Department
       testified that both [Appellant] and Berks had tattoos that
       indicated they were affiliated with the 56th and Master
       Street gang. Officer Cooney also explained that the letter


                                  -4-
J. S06037/15


         from Berks postmarked June 23, 2010 that was recovered
         from [Appellant’s] house had 56th and Master written on
         the envelope in large print. On the letter inside, Berks
         addressed [Appellant] as “J-Roc” in large print surrounded
         by a drawing of flames. Berks had written “MS” inside the
         letter “O” of “J-Roc.” [N.T. Trial, 3/17/14, at 9, 14-15].

            On April 28, 2011, an arrest warrant was prepared for
         [Appellant]. For several days after the arrest warrant was
         issued, Detective Sean Mellon of the Fugitive Squad
         searched for [Appellant] at 1333 North Allison Street and
         174 Rosemar Street in Philadelphia. On May 5, 2011,
         [Appellant] was arrested while hiding in the basement of
         1208 Powell Street. [N.T. Trial, 3/14/14, at 128-35].

            [Appellant] presented testimony from two alibi
         witnesses, which was rejected by the jury. Ava Browning,
         a friend of the Frisby family, testified that on the day of
         the murder she was walking home near 55th and
         Thompson Streets, about two blocks from the Seay home,
         when she heard gunshots. As she heard the gunshots,
         Browning saw [Appellant] sitting with a group of people on
         the steps of a home on Thompson Street. [N.T. Trial,
         3/17/14, at 55-58].

            Sebastian Frisby, [Appellant’s] brother, also testified on
         behalf of the defense. Frisby testified that around 5:30
         p.m. on the day of the murder, he was with [Appellant] on
         Thompson Street watching a fight. While watching the
         fight, he heard two gunshots. As Sebastian Frisby walked
         to his home on Al[l]ison Street, about two blocks from the
         Seay house, he saw Berks coming down the street from
         Master Street. At that time, Berks had flame tattoos on
         his neck. When Sebastian Frisby saw Berks about a week
         after the murder, Berks had added tattoos of bricks over
         his flame tattoos. [Id. at 81-82, 88-92].

            Alexis Marie Frisby, [Appellant’s] mother, and Officer
         Dionne Madison offered testimony as to the defendant’s
         good character. [Id. at 132-35].

Trial Ct. Op., 6/11/14, at 2-6.




                                     -5-
J. S06037/15


        On July 29, 2013, Appellant appeared before the court and elected to

be tried by jury. On August 5, 2013, a mistrial was declared after the jury

failed to reach a unanimous decision.

        A second jury trial started on March 11, 2014. On March 20, 2014,

the jury found Appellant guilty of the following: first degree murder, criminal

conspiracy, firearms not to be carried without a license, and possession of an

instrument of crime.     The next day, the court sentenced Appellant to life

imprisonment without the possibility of parole for murder, twenty years’

imprisonment for conspiracy, one to two years’ imprisonment for firearms

not to be carried without a license, and no further penalty for possession of

an instrument of crime.          The court ordered the sentences to run

concurrently.     Charges for carrying firearms on public streets or public

property in Philadelphia5 and recklessly endangering another person6 were

nolle prossed.

        Appellant filed a timely notice of appeal on April 14, 2014.      After

obtaining two extensions of time, he filed a timely court-ordered Pa.R.A.P.

1925(b) statement of matters complained of on appeal on May 30, 2014.

On June 11, 2014, the trial court issued its opinion.

        Appellant raises the following issue:


5
    18 Pa.C.S. § 6108.
6
    18 Pa.C.S. § 2705.




                                       -6-
J. S06037/15


         Whether the evidence was insufficient as a matter of law to
         sustain Appellant’s conviction[s] for murder in the first
         degree, carrying a firearm without a license, and
         possession of the instrument of crime where there was no
         physical evidence connecting Appellant to the crime and
         eyewitness testimony was so inconsistent to render it
         unworthy of belief[.]

Appellant’s Brief at 6.

      Appellant challenges the sufficiency of identification evidence for these

convictions.   Id. at 25.    He does not challenge sufficiency as to any

particular element, but rather argues the eyewitness identifications were

insufficient to sustain his convictions because they were tainted, lacked an

independent basis, and were unsupported by physical evidence. Id. at 28-

33.   Appellant claims the identifications were tainted because three of the

four witnesses viewed Appellant’s photograph prior to formally identifying

Appellant to the police. Id. at 29. Appellant also claims the identifications

were tainted because the witnesses spoke with each other about their

identifications, statements, and what they saw. Id. at 30. Appellant further

contends no independent basis for the testimony exists because at least two

witnesses had not seen Appellant or his co-conspirator before the shooting,

the witnesses saw the shooter’s face for a short amount of time, one witness

had a questionable vantage point, and the witnesses’ testimony that they

identified Appellant because they recognized his face lacked merit as circular

logic. Id. at 31-32. Finally, Appellant argues that no physical evidence ties

Appellant to the scene other than the fact that the shooter used the same



                                     -7-
J. S06037/15


caliber of bullets recovered from Appellant’s apartment.            Id. at 33.   We

disagree.

      The standard of review for a sufficiency of the evidence challenge is

well-established:

          In reviewing the sufficiency of the evidence, we examine
          whether the evidence admitted at trial, and all reasonable
          inferences drawn therefrom, viewed in the light most
          favorable to the Commonwealth as verdict winner, support
          the jury’s findings of all the elements of the offense
          beyond a reasonable doubt. The Commonwealth may
          sustain its burden by means of wholly circumstantial
          evidence.

Commonwealth v. Mattison, 82 A.3d 386, 392 (Pa. 2013) (citations

omitted).

      Identification evidence used to sustain a conviction “need not be

positive and certain.”       Commonwealth v. Orr, 38 A.3d 868, 874 (Pa.

Super. 2011) (en banc) (citations omitted). Indeed:

          Although common items of clothing and general physical
          characteristics are usually insufficient to support a
          conviction, such evidence can be used as other
          circumstances to establish the identity of a perpetrator.
          Out-of-court identifications are relevant to our review of
          sufficiency of the evidence claims, particularly when they
          are given without hesitation shortly after the crime while
          memories were fresh.         Given additional evidentiary
          circumstances, any indefiniteness and uncertainty in the
          identification testimony goes to its weight.

Id. (citations and punctuation omitted).

      Pennsylvania courts have “consistently held” eyewitness testimony to

be   sufficient   evidence   to   sustain   a   first   degree   murder   conviction.




                                        -8-
J. S06037/15


Commonwealth v. Brooker, 103 A.3d 325, 331 (Pa. Super. 2014) (holding

that sufficient evidence sustained murder conviction where eyewitness

testified defendant shot victim in head and chest while witness watched from

few feet away) (citing Commonwealth v. Mattison, 82 A.3d 386, 392 (Pa.

2013)). In Mattison, the defendant and his wife drove a woman and the

woman’s friend to the apartment building of the woman’s boyfriend.

Mattison, 82 A.3d at 390.        The woman entered the apartment and

confronted her boyfriend, who was with the woman’s childhood friend. Id.

The defendant then entered the apartment with his gun drawn, and the

woman returned to the car. Id. The defendant robbed and then fatally shot

the boyfriend. Id. The woman and the friend she arrived with heard the

gunshot from outside the apartment.      Id.   The defendant returned to the

vehicle with what he stole and explained that the woman’s childhood friend

fired a weapon at him. Id.

      Police ultimately apprehended the defendant.         Id.   The woman’s

childhood friend identified the defendant as the shooter in a photo array

days after the incident, and again in a physical lineup. Id. Police charged

the defendant with, inter alia, first degree murder. Id.

      At trial, the woman’s childhood friend testified that she saw the

defendant kill the victim, the woman testified about the surrounding events,

and the defendant’s wife corroborated the woman’s testimony. Id. at 391.




                                    -9-
J. S06037/15


A jury convicted the defendant of first degree murder and sentenced him to

death. Id.

      The defendant appealed, arguing, inter alia, the evidence was

insufficient to demonstrate he was the shooter. Id. at 393. The defendant

contended the evidence indicated a crime of passion between fighting lovers

followed by a subsequent cover-up by the woman and the victim’s friend.

Id. The defendant further argued that the woman had the stronger motive

and that her failure to immediately call the police was indicative of her guilt.

Id.

      On direct appeal, our Supreme Court affirmed, concluding “without

hesitation” that the testimony of the woman’s childhood friend established

the elements necessary to sustain the murder conviction where the witness

testified that the defendant demanded and obtained drugs before fatally

shooting the victim in the head.    Id. at 392.   In so doing, it rejected the

defendant’s contentions that the physical evidence suggested a crime of

passion and that the woman and her childhood friend had a stronger motive

since these arguments “fail[ed] to view the evidence in the light most

favorable to the Commonwealth as verdict winner.” Id. at 392-93.

      In the instant case, Joel Seay’s testimony established Appellant’s

identity to sustain the first degree murder conviction when he testified that

he observed and spoke to Appellant at a distance of about five to six feet

before watching Appellant fatally shoot the victim. Trial Ct. Op. at 3 (citing



                                     - 10 -
J. S06037/15


N.T. Trial, 3/13/14, at 11, 135, 134-44; N.T. Trial, 3/14/14, at 137-41;

Commonwealth Exs. 32, 61). Joel Seay testified that Appellant and his co-

conspirator knocked on his door and asked to see the victim.            Id.   He

testified that while waiting on his porch for the victim, he observed Appellant

and his co-conspirator and spoke briefly with Appellant.        Id.   He further

stated that he waited in the doorway while the men talked to the victim, and

that he saw Appellant shoot the victim twice.         Id. at 2-3.     Joel Seay

identified Appellant from a photo array and three times in court. Based on

this testimony, the jury could have found Appellant guilty of first degree

murder beyond a reasonable doubt. See Mattison, 82 A.3d at 393.

      Witness testimony and other evidence further support Appellant’s

criminal convictions, and therefore “any indefiniteness and uncertainty in the

identification testimony goes to its weight.”      See Orr, 38 A.3d at 874.

Valerie Brewer testified that she witnessed Appellant fatally shoot the victim,

and identified Appellant at both trials. Trial Ct. Op. at 3-4 (citing N.T. Trial,

3/14/[14], at 25, 28-32, 39, 42, 44). Allan Graham testified that Appellant

was on the porch before the shooting and identified Appellant in a police

photo array and at trial. Trial Ct. Op. at 3 (citing N.T. Trial, 3/14/14, at 64,

68, 75-76).

      The Commonwealth also introduced the posthumous testimony of

Ronald Kegler, who identified Appellant as one of three men approaching the

victim’s home near the time of the shooting.       He identified Appellant in a



                                     - 11 -
J. S06037/15


statement to police and at the preliminary hearing.       Id. at 4 (citing N.T.

Trial, 3/14/14, at 7-10, 16, 22). Appellant’s ties to Alan Berks also support

this conviction. Berks’ DNA was on a cell phone cover found near the scene.

Id. at 4 (citing N.T. Trial, 3/13/14, at 76, 83-84; N.T. Trial, 3/17/14, at 21).

Berks and Appellant have tattoos consistent with the same gang, and police

recovered a letter from Berks to Appellant that contained writing and

markings consistent with a shared gang affiliation. Id. at 5 (citing N.T. Trial,

3/17/14, at 9, 14-15).     Video surveillance recovered from a nearby store

and bullets recovered from Appellant’s home further corroborate this

identification evidence.   Id. at 5 (citing N.T. Trial, 3/13/14, at 171, 182,

195; N.T. Trial, 3/14/14, at 161-63, 166, 168, 170-71; N.T. Trial, 3/17/14,

at 21-23, 39, 41, 43, 46).

      Appellant’s attempt to pose the reliability of identification evidence as

a question of sufficiency rather than weight fails because multiple witnesses

identified Appellant shortly after the murder and in court based on

recognizing his face. Commonwealth v. Cain, 906 A.2d 1242, 1245 (Pa.

Super. 2006) (holding that any uncertainty in identification testimony is

question of weight rather than sufficiency where two witnesses identified

defendant as assailant in separate photographic arrays and preliminary

hearing even though they expressed doubt at trial). Therefore, identification

depends on the jury’s credibility determinations regarding the identification

testimony rather than on admitted misidentifications or mistakes in



                                     - 12 -
J. S06037/15


identification.    Orr, 38 A.3d at 874 n.5.        In Orr, the victim identified the

defendant immediately following a robbery based only on the defendant’s

clothing and red beard, but failed to identify him in a lineup or in court. Id.

at 874-75.        Police arrested the defendant shortly after the robbery in a

location consistent with the victim’s description, and recovered from the

defendant exactly twenty-six dollars—the identical sum of money allegedly

stolen. Id. at 870-71. The trial court found the defendant guilty, and he

appealed.    Id.     The en banc Court found that the circumstantial evidence

linking the defendant to the crimes sufficed to sustain the convictions. Id.

at 875.    In so doing, the Orr Court declined to extend case law resolving

identification reliability as a question of sufficiency rather than weight. See

id. at 875 (distinguishing from Commonwealth v. Crews, 260 A.2d 771,

772 (Pa. 1970) (holding evidence was insufficient to sustain first degree

murder conviction where identification was based solely on defendant’s

height, skin color, and gold sweater), and Commonwealth v. Grahame,

482 A.2d 256, 259 (Pa. Super. 1984) (holding evidence was insufficient

where based exclusively on victim’s identification of defendant and where

victim testified she did not get good look at or know defendant, was unable

to identify defendant in lineup, and testified, “[a]ll blacks look alike”)).

      As    noted     supra,   multiple    witnesses    in   the   case   sub   judice

unequivocally identified Appellant before and during his trial, and other

circumstantial evidence corroborates this testimony. Therefore the facts of



                                          - 13 -
J. S06037/15


Crews and Grahame are readily distinguishable. Whereas in Crews, the

defendant’s murder conviction relied solely on his likeness to the “very

general description” of the assailant’s height and skin color as well as his

possession of a sweater similar in color to the one worn by the assailant,

Appellant’s conviction is supported by multiple witnesses testifying they

recognize Appellant based on, inter alia, his face as well as by other

circumstantial evidence. See Crews, 260 A.2d at 772. In Grahame, the

eyewitness could not identify the defendant and acknowledged she could not

identify the defendant, whereas here, multiple witnesses positively identified

Appellant on multiple occasions. See Grahame, 482 A.2d at 259; see also

Commonwealth v. Valentine, 101 A.3d 801, 806 (Pa. Super. 2014)

(holding sufficient evidence sustained robbery conviction where victim’s

“positive and unequivocal identification” of defendant based on clothing,

build, and ethnicity occurred shortly after crime, victim identified defendant

in preliminary hearing and trial, and victim’s purse was found in dumpster

short distance from defendant’s residence); Commonwealth v. Harrison,

434 A.2d 808, 810 (Pa. Super. 1981) (“[A] positive, unqualified identification

of defendant by one witness is sufficient for conviction even though half a

dozen witnesses testify to an alibi”).

      Appellant’s arguments that the testimony was not believable and that

the outcome was unsupported by physical evidence lack merit because these

contentions go to the weight of the evidence and “fail[ ] to view the evidence



                                     - 14 -
J. S06037/15


in the light most favorable to the Commonwealth as verdict winner.”       See

Mattison, 82 A.3d at 393.

      To the extent Appellant attempts to argue that the identification

testimony was inadmissible under the guise of his sufficiency argument, we

find Appellant failed to object or file a motion to suppress the evidence. See

Trial Ct. Op. at 8.   Appellant therefore waived the issue.      See Pa.R.A.P.

302(a).

      Finally, Appellant’s argument that the Commonwealth failed to prove

motive is likewise not properly before the Court. See Mattison, 82 A.3d at

393 (holding that defendant’s alternate theories about physical evidence and

motive had “no place in making the legal determination of whether the

evidence of record is sufficient to sustain [a] murder conviction”).

      Based on the foregoing, Appellant’s argument that the identification

evidence is not sufficient to sustain his convictions is meritless. Rather, the

evidence viewed in the light most favorable to the Commonwealth supports

the jury’s determination that Appellant is the one who committed these

crimes. See id. at 392.

      Judgment of sentence affirmed.




                                     - 15 -
J. S06037/15



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/23/2015




                          - 16 -